Citation Nr: 1007525	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  03-16 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for additional disability resulting from 
hospital care and medical treatment furnished by VA for 
fractures of the tibia and fibula.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.

A personal hearing was held at the RO before the undersigned 
Veterans Law Judge in September 2003.  A transcript of the 
hearing is of record.

The issue on appeal was originally before the Board in June 
2004 when it was remanded for additional evidentiary 
development.  The issue on appeal was again before the Board 
in November 2006 when the claim was denied.  The Veteran 
appealed the November 2006 decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In a June 
2008 Order, the Court remanded the issue back to the Board 
for compliance with the instructions included in a June 2008 
Joint Motion for Remand.  


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that the Veteran currently experiences 
additional disability in the form of deformity and shortening 
of the left leg which was the result of treatment rendered by 
VA in January 1989 and the care was furnished without the 
Veteran's informed consent.




CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
deformity and shortening of the left leg is warranted.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2001, the Veteran submitted a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a broken left leg.  The Veteran reported that he 
sought treatment at a VA Medical Center (VAMC) for his leg 
and had to wait three days to see an orthopedic doctor.  He 
also reported that his leg was still not set after he had 
been at the facility for 13 days.  He claimed that he 
experienced pain in both legs as well as in his hips and 
back.

A discharge summary dated in January 1989 reveals that the 
Veteran was being transferred from a private hospital for 
treatment for a broken leg which he claimed had occurred when 
he blacked out and fell down.  It was observed that a 
posterior splint been applied at the private facility and, 
due to the fracture pain, was not evaluated until the leg 
could be inspected under general anesthesia.  It was found 
that the Veteran had multiple blisters around the fracture 
site and therefore, no open surgical intervention was 
performed.  The fracture of the distal one-third of the tibia 
was reduced with gentle traction.  The Veteran was then 
placed in a long leg cast with approximately 30 degrees of 
flexion at the knee.  The procedure was performed without 
complications.  At the time of the summary, the Veteran was 
ambulating with crutches without difficulty.  Follow-up X-
rays were interpreted as revealing the fracture to be in good 
position.  The Veteran was discharged with instructions to 
obtain a follow-up X-ray in February.

Medical evidence dated subsequent to the January 1989 
hospitalization includes complaints of, diagnosis of and 
treatment for problems with the lower extremities including 
deformity and shortening of the Veteran's left leg.  The 
records also document problems with the veteran's back.  
Medical evidence dated prior to January 1989 documents 
complaints of back pain but no finding of problems with a 
shortened or deformed left leg.  

Section 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361.

First, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability must 
be attributable to: (a) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 
C.F.R. § 3.361(d).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability 
or death; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. §3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

To establish causation, the competent evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran now has an additional 
disability does not establish a causal relationship between 
the two.  69 Fed. Reg. 46,433-35, codified at 38 C.F.R. 
§ 3.361(c)(1).

There is conflicting evidence as to whether the Veteran 
currently experiences additional disability as a result of 
the January 1989 treatment.  

In November 2001, J.B.G., D.C., wrote that he had been 
treating the Veteran for chronic lower back and leg pain.  
The author noted that the Veteran had a long history of lower 
back pain and had lumbar spine surgery twice, the last being 
performed in 1999.  The chiropractor observed that the 
Veteran had an anatomically short leg on the left which 
resulted from a fracture and necessary surgical procedures.  
The author opined that the complications of the shortened 
left leg greatly exacerbated a pre-existing degenerative disc 
condition in the Veteran's back.  The chiropractor opined 
that the Veteran's leg length deficiency had accelerated the 
degenerative effects of the spinal condition.  In December 
2002, the chiropractor wrote a letter in response to a 
November 2002 rating decision which denied the Veteran's 
claim.  The chiropractor opined that the fracture of the 
Veteran's left leg and resulting leg length deficiency had 
caused accelerated degenerative changes in the lumbar spine.  
The author found that the Veteran had chronic lumbar spine 
pain which caused myopathy and further exacerbated the 
condition.  The author opined that a degenerative condition 
of the lumbar spine and resulting chronic lower back pain the 
Veteran experienced were the unavoidable result of the 
fracture of the Veteran's left leg.

A VA examination was conducted in November 2005.  The 
examiner noted that the Veteran had been treated at a private 
facility for a fractured left leg.  He was transferred to a 
VAMC where the Veteran reported he stayed in the hospital for 
three days before a VA doctor came to see him.  He was 
informed at that time that the fracture would be set but that 
was not the case.  The leg was casted and the Veteran had a 
residual of a deformed, shortened, left leg since the 
incident.  The Veteran complained of pain in the lower 
extremity.  A physical examination was conducted and X-rays 
were referenced as revealing a bony abnormality with non-
union of the left tibia.  The diagnosis from the examination 
was status post fracture displaced of the left distal tibia 
and fibula that occurred with severe functional loss 
secondary to pain, weakness, lack of endurance, and 
incoordination.  The examiner found that the left leg was 
shortened by at least two inches and also had improper 
alignment.  The examiner opined that the Veteran did acquire 
additional disability due to the lack of surgery to set and 
place in correct alignment the left distal leg and, as a 
result, the Veteran had been left with a permanent deformity.  
The "approximate" cause was on the part of the VAMC.  The 
examiner specifically refused to provide an opinion as to 
whether the additional disability was due to negligence, 
carelessness, lack of proper skill, error in judgment, or 
similar instance of fault as this was a "legal question" 
which should be asked of an attorney.  The examiner reported 
that he had reviewed the claims file.

An examination was conducted in April 2006 to determine if VA 
was at fault in treating the Veteran's left leg in January 
1989.  The examiner noted that the Veteran was originally 
treated at a private hospital for a fracture of the left leg.  
The Veteran was then transferred to a VAMC where he had to 
wait for three days before an orthopedic surgeon saw him.  
The Veteran was eventually taken to surgery for left leg 
tibial spiro fracture pinning and casting.  The left leg was 
thereafter deformed and shortened resulting in alleged 
chronic spinal osteoarthritis with chronic pain.  The 
examiner noted that the Veteran has opined that, if he had 
been treated sooner, he would not have had the deformity and 
pain since the treatment.  The examiner noted that the 
Veteran had signed a consent form for pinning and casting of 
the fracture.  He had been placed in a posterior and anterior 
splint for stabilization at the private hospital prior to 
transfer.  When the splint was removed, abrasions and skin 
blister formation were observed making it dangerous to 
convert a close facture to an open fracture in light of the 
topical skin violation.  The physician elected to align the 
tibial and fibular fracture with a cylinder cast.  It was 
noted that X-rays confirmed the casting and alignment.  The 
examiner also noted that the Veteran submitted pictures which 
showed a lower leg deformity and noted a record of left leg 
shortening of one inch.

The examiner who conducted the April 2006 VA examination 
found that the Veteran had a significant spiro fracture of 
the tibia and fracture of the fibula of the left leg.  The 
examiner noted that the Veteran had bilateral chronic leg 
pain with claudication.  An artery angiogram revealed severe 
atherosclerosis of the leg vessels.  Osteoarthritis of the 
spine was also present.  The examiner opined that the delay 
of three days to allow for swelling to resolve in the leg in 
order to avoid compression syndrome with secondary ischemia 
was appropriate.  The decision to treat the fracture with 
conservative medical management by casting was the decision 
of a board certified orthopedic surgeon based on his concern 
for infection and was the surgeon's call to make.  The 
examiner opined that the surgeon did consider standard bone 
pinning and provided reasons for the alternative treatment 
option.  The examiner could not find sequelae from the 
surgeon's treatment plan.  With regard to the question of 
whether there was negligence or carelessness in the treatment 
of the left leg rendered by the VAMC, the examiner opined 
that, without question, there was no evidence of malpractice 
or negligence noted.  With regard to the question of whether 
the Veteran had disability relating directly to the left leg 
fracture and deformity, the examiner noted that most patients 
had a leg length difference of one inch or less and the spine 
and pelvis compensated for this difference.  The examiner 
found that the chronic back and leg pain appeared to be 
secondary to other conditions which were seen without leg 
deformity or shortening.  The examiner found that the 
Veteran's back pain could be aggravated by his leg deformity 
but not the peripheral vascular disease.  The examiner 
concluded by opining that the Veteran's claim did not merit 
compensation as a result of treatment by the VAMC.  The 
examiner noted that he rendered his opinion after a review of 
the entire claims file.

The Board finds that the competent medical evidence 
demonstrates that the Veteran does experience additional 
disability as a result of the January 1989 treatment.  The 
private chiropractor found that the Veteran had an 
anatomically shortened left leg which resulted from a 
fracture and the necessary surgical procedures.  The examiner 
who conducted the November 2005 VA examination found that the 
Veteran had a deformed, shortened left leg as a result of the 
treatment.  Finally, the examiner who conducted the April 
2006 VA examination also described the left leg as deformed 
and shortened and noted that the Veteran could be 
experiencing aggravation of back pain due to the leg 
deformity.  At a minimum, all three opinions reference the 
presence of shortening of the left leg.  Two of the three 
health care providers have opined that the shortening of the 
leg results in some disability and the other examiner found 
that the shortening of the leg "could" aggravate the 
Veteran's back pain.  Based on this evidence, the Board finds 
that the January 1989 treatment was productive of deformity 
and shortening of the left leg.  This disability was not 
present prior to the January 1989 surgery.  

The Board must determine if the proximate cause of the 
deformity and shortening of the left leg is attributable to: 
(a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical and surgical treatment 
may be demonstrated if VA furnished the hospital care or 
medical or surgical treatment without the Veteran's informed 
consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be expressed (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

Under 38 C.F.R.  § 17.32(b), except as otherwise provided, 
all patient care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

Under 38 C.F.R.  § 17.32(d), the informed consent process 
must be appropriately documented in the medical record.  In 
addition, signature consent is required for all diagnostic 
and therapeutic treatments or procedures that require the use 
of sedation, anesthesia or narcotic analgesia; are considered 
to produce significant discomfort to the patient; have a 
significant risk of complication or morbidity; require 
injections of any substance into a joint space or body 
cavity; or involve testing for Human Immunodeficiency Virus 
(HIV).

The Board notes that the medical consent form signed by the 
Veteran in January 1989 specifically indicates that the 
Veteran was informed of the nature and purpose of the 
procedure to be performed, the possible alternative methods 
of treatment, the risks involved, and the possibility of 
complications.  The Board finds no regulation which requires 
that the actual transcript of what was said between the 
patient and the Veteran be produced, merely that the consent 
be documented in the medical records.  To imply that the 
regulations mandate such a level of disclosure would put 
impossible strains on the medical system without good cause.  
Significantly, the Board finds that there is no documentation 
in the medical records as to the Veteran being advised by VA 
as to anticipated results if nothing was done and no 
treatment was rendered.  There is nothing in the evidence of 
record which documents that VA disclosed to the Veteran, in 
knowledge he could understand, the anticipated results if the 
January 1989 treatment would not have been performed.  
Furthermore, and giving the Veteran the benefit of the doubt, 
it is just barely reasonable to assume that, if the Veteran 
had been informed of the anticipated results for his leg if 
the treatment were not conducted, he would have elected not 
to have the surgery which resulted in the current disability.  
The assumed failure of VA to inform the Veteran of the 
anticipated results if the treatment was not performed is not 
a minor deviation from the requirements of 38 C.F.R. § 17.32 
and cannot be considered immaterial under the circumstances 
of this case.  The Veteran's informed consent was not 
obtained prior to the January 1989 treatment which resulted 
in the left leg shortening and deformity.

The Board is aware of the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000.  In 
the current case, as the claim is being granted in full, the 
Board finds no prejudice would flow to the Veteran as a 
result of any deficiency in VCAA notice.  An analysis of 
compliance or the lack thereof with the VCAA is moot.  

	(CONTINUED ON NEXT PAGE)


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
deformity and shortening of the left leg is granted, subject 
to the laws and regulations governing monetary awards.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


